COFFEY, J.
The case, which is called for convenience the “Gypsy Claim,” was based upon the proposition that Thomas Henry Blythe was the true name of deceased and that he was never known by any other name; that he was the son of Adam Blythe, the only child of Adam aforesaid, born in Scotland, or in the border country, of Gypsy stock, descended" from Charles Blythe and Jane Gordon (who was the original, it is said, of “Meg Merrilles” in Scott’s novel of “Guy Mannering”), who had children three, John, David, and Walter Alexander, the last named the father of Adam, the direct lineal ancestor of Thomas Henry Blythe, deceased, whose *320estate is here in controversy; David had two sons, David and Charles; the third son of Charles Blythe and Jane Gordon, John Blythe, came to America one hundred years ago, more or less; he had two sons, John and Solomon, from whom came claimants; Charles and David, sons of David, had numerous progeny, as may appear from the annexed and appended family tree:



These Blythes were Scotch; they did not speak Welsh; they were Presbyterians; they were Scotch “Gypsies.”
This case had a creditable appearance when first produced; the claimants are persons who have impressed the court favorably as to their appearance and character, and there is no *321doubt that they started in with the honest hope of establishing their title to this estate, but to them, as to some others, “hope told a flattering tale” at the beginning, and if they retained it to the end of the trial “disappointment must now follow.”
It was a plausible case, well presented, with every coigne of vantage quickly seized and vigilantly guarded by the counsel, but if anything were necessary to condemn it, it was the testimony of the man who was described by the counsel as “the last and most important witness,” James Duffley; his evidence sealed its doom. It is a Scotch case with a Scotch verdict: “Not Proven.”
Note.—No opinion or memorandum was written by the judge in the ease of the other collateral heir-claimants, as none of those cases possessed sufficient merit, in his judgment, to warrant separate treatment.